Case 2:19-cr-04141-RB Document 2 Filed 09/06/19 Page 1of3

AO 91 (Rev, 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

 

for the
District of New Mexico
United States of America )
V. )
) Case No: IO : 3002 ro

Selso Marcus LOPEZ, 7 )
Gilberto CARBAJAL )
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of September 05, 2019 in the county of Grant in the State and District of New Mexico, the defendant violated

8 U.S.C. §1324(a)(1)(A)Gi)(Transporting), an offense described as follows:

knowing or in reckless disregard of the fact that certain aliens, had come to, entered, or remained in the United States in
violation of law, transport, or move or attempt to transport or move such aliens within the United States by means of
transportation or otherwise, in furtherance of such violation of law

This criminal complaint is based on these facts:
On September 04, 2019, at approximately 1130 PM, a Border Patrol Agent utilizing a Forward Looking Infra-Red (FLIR)
RECON III unit observed six subjects approximately one mile south of mile marker 51, Interstate 10 (I-10) Deming, New
Mexico. This is a desolate area and is frequently used by illegal alien and narcotic smugglers who seek to further their
travel into the interior of the United States undetected.

The six subjects were witnessed entering a vehicle that stopped near mile marker 5] on the westbound lane of I-10. The
vehicle then proceeded to drive west on I-10. At that time, agents responded to the vehicle's location and conducted an
immigration vehicle stop at mile marker 48 on I-10.

f&] Continued on the attached sheet.

 

Complainant's signature

Juan M. Urrea Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: September 6, 2019

 

 

~

\ fo oF
GREGORY 3 FOURATT
City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

Printed name and title

 
Case 2:19-cr-04141-RB Document 2 Filed 09/06/19 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS
Selso Marcus LOPEZ and Gilberto CARBAJAL

A felony stop on the vehicle was conducted due to prior encounters with aggressive and
armed drivers. The agents identified themselves as Border Patrol Agents and

questioned the driver as to his citizenship, to which he stated that he was a United
States Citizen. When questioned as to the passengers in the vehicle he stated that one
was a friend of his. Due to suspicion that the driver and group were involved in an illegal
alien smuggling scheme, the agent proceed to advise him of Miranda rights via
Government issued Miranda rights field card. The driver, later identified as, Selso
Marcus Lopez, stated that he understood his rights and agreed to answer questions
without the presence of a lawyer. Through questioning, it was discovered that 5 subjects
inside the vehicle were Mexican nationals illegally in the United States, one subject
stated she was a Guatemalan national illegally in the United States. The six subjects
admitted that they did not possess any legal Immigration documents allowing them to
enter or remain in the United States legally.

Selso Marcus Lopez was taken under custody for further questioning to his association
in the suspected alien smuggling scheme. The six subjects, the driver and passenger
later identified as Gilberto CARBAJAL were taken to the Deming, New Mexico Border
Patrol Station for further questioning and processing.

LOPEZ provided the following statement, but not verbatim, regarding the alien
“smuggling scheme.

Selso Marcus LOPEZ stated that on September 4, 2019, Gilberto CARBAJAL went to
his house, and while at LOPEZ’ place of residence CARBAJAL received a call from an
unknown female offering him a job, transporting illegal aliens to Phoenix,

Arizona. LOPEZ stated that CARBAJAL asked him if he would go with him to which
LOPEZ agreed. LOPEZ stated that CARBAJAL offered to pay him half of whatever they
got paid for transporting the illegal aliens. LOPEZ added that the unknown female
instructed them to go to Interstate 10 (I-10) and stop at mile marker 51

westbound. LOPEZ stated that they did as instructed and upon arrival at said mile
marker, CARBAJAL told him to stop and turn off the lights. Furthermore, LOPEZ added
that when they stopped CARBAJAL opened the passenger's side door, and LOPEZ
honked several times. LOPEZ stated that several subjects came out of the brush and
boarded his vehicle. LOPEZ added that after all the subjects got in his vehicle they
drove off and were subsequently stopped and arrested by Border Patrol.

Gilberto CARBAJAL freely admitted to his involvement in the alien smuggling scheme
involving the transport of undocumented aliens, illegally in the United States. Gilberto
CARBAJAL provided the following statement, though not verbatim, as to his
involvement in the alien smuggling scheme.

A.

United States npetsate Judge Juan M Urrea
September 6, 2019 Senior Patrol Agent
September 6, 2019

 
Case 2:19-cr-04141-RB Document 2 Filed 09/06/19 Page 3 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS
Selso Marcus LOPEZ and Gilberto CARBAJAL

CARBAJAL stated that he does not work and was looking for a way to make some
money. CARBAJAL stated that on September 4, 2019, he was at a friend’s house,
located in Deming, New Mexico and while there, he was contacted by a smuggler to
pick up four to five people. CARBAJAL was asked if he knew what kind of people he
was going to pick up and CARBAJAL replied, yes. CARBAJAL stated-that he was going
to pick up illegal aliens. CARBAJAL continued by stating that the smuggler, instructed
him to drive west on Interstate 10 to Mile Marker 51. CARBAJAL stated that he asked
LOPEZ if he wanted to go with him, which he replied yes. CARBAJAL stated that they
entered the vehicle, and drove towards the location. CARBAJAL stated that he was in
the front passenger seat and once they arrived at Mile Marker 51, he instructed LOPEZ
to turn off the vehicles headlights. CARBAJAL stated that he exited the vehicle, when
six subjects appeared from the brush and ran towards his location and all six subjects
entered the vehicle. CARBAJAL stated that once all subjects got inside the vehicle, they
left the location. CARBAJAL stated that after several miles, they were pulled over and
arrested by Border Patrol.

CARBAVJAL stated he was offered $750.00 USD per illegal alien that was successfully
transported to Phoenix, Arizona.

No material witnesses are being used in the case.

Assistant USA Kris Jarvis was contacted and approved criminal prosecution under 8
USC 1324 conspiracy to transport on Selso Marcus LOPEZ and Gilberto CARBAJAL.

 

United States M gistrate Judge Juan M Urrea
September 6, 2019 Senior Patrol Agent
September 6, 2019
